Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 08/30/2022. 
Claims 1-3, 6-11, 14-20 are pending and presented for examination. Claims 21-24 are newly introduced. 
Rejection of claims 17-20 are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 15-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Polygraph: system for Dynamic Reduction of False Alerts in Large scale IT service delivery environment, cited in IDS).

Regarding claims 1, 9, 17, Kim discloses a system, a method and a computer readable medium for changing a configuration parameter for an alerting system that generates incidents based on issues in a computing environment, comprising: 
at least one processor circuit; and 
at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code causing the system to: 
retrieve, from a data store, past incident data relating to past alerts in the computing environment (Chapter 1: figure 1, “first principle is to learn from SAs, namely, learn from the resolutions of historical incident tickets handled by SAs about alert instances that can be safely ignored…polygraph has a close interaction with monitoring infrastructure and leverages data from configuration management database, repositories of historical system vitals, incident and change management systems, repositories of SLA and maintenance data”); 
generate a change to the configuration parameter based at least on an evaluation of the past incident data (chapter 3: figure 1, "False Alert Detector performs the analysis of current alert specification effectiveness and false-alert detection. The module distinguishes false and true alerts by learning from SA's assessment of past incident resolutions. Alerts are associated with details about related policy and KPI thresholds, which are used in next stages. Monitoring Policy Generator performs the generation of monitoring policies based on observed false-alert patterns."), wherein the change to the configuration parameter revises or adds a correlation rule to increase correlation between the past alerts such that the past alerts are associated with a single past incident (see section 3.3, discloses revises the configuration parameter to increase the correlation, the example describes increasing the CPU threshold from 90 to 95%, such that the alerts are associated with single incident, see also section 3.1); 
predict a reduction in incident volume under an assumption the change to the configuration parameter is implemented (chapter 3: "Monitoring Policy Evaluator performs the evaluation of newly generated monitoring policies with focus on SLA impact (minimize missed true alerts) and work reduction (maximize eliminated false alerts}. Evaluation is based an simulation against historical system vitals and monitoring events"; chapter 3.6: “The new counters for new true and false alerts are compared with the old counters": figure 1), and 
provide the change to the configuration parameter for implementation on the alerting system (chapter 3: "Monitoring Policy Deployment performs the deployment of new monitoring policies by close interaction with the monitoring infrastructure Urgency of deployment is assessed base on server profiles, and used for scheduling policy deployment.": figure 1).

Regarding claim 7, 15, 20, Kim discloses the system wherein the configuration optimizer is configured to predict the incident volume change under the assumption the configuration change is implemented by: simulating a correlation of the past alerts that implements the configuration change, and determining that the simulated correlation predicts a volume change (see chapter 3: “evaluation is based on simulation against historical system vitals and monitoring events, see also chapter 3.6: “the new counters for new true and false alerts are compared with the old counters”).

Regarding claim 8, 16, Kim discloses the system wherein the configuration optimizer is configured to provide the configuration change for presentation on a user interface, along with an insight associated with the predicted incident volume change (table 1; chapter 4.1: P2 illustrates the case when Polygraph needs expert SA reviews to prevent abuse of automation: is only possible with user presentation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10, 18, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Roman et al. (USP 9,986,424).

Regarding claims 2, 10, 18, Kim fails to disclose but Roman discloses the system, wherein the program code further causes the system to identify a configuration setting with a missing value (col. 1, lines 45-63, determine that a device is missing configuration settings), wherein the change to the configuration parameter comprises adding a value for the configuration setting (col. 1, lines 45-63, provide the configuration settings including the authentication credentials).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include identifying a configuration setting and correcting or installing it. 
The motivation for doing so would be to allow correcting configuration for proper operation. 

Regarding claims 21, 23, Kim discloses the method wherein the value added for the configuration setting is recommended by the system (see section 3.3-3.4, discloses system generating recommendation)  and output via a graphical user interface (see 3.6, discloses  sending to RA for review, i.e. outputting so SA can see it).

Claims 3, 6, 11, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Valadarsky et al. (US 2002/0111755 A1).

Regarding claim 3, 11, 19, Kim fails to disclose but Valadarsky disclose the system wherein the change to the configuration parameter comprises a change in a spatial configuration setting that identifies an origin of  a past alert in the computing environment (see abstract discloses review of alarms to detect root cause).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the configuration change comprises a change in a spatial configuration setting, the spatial configuration setting identifying a parameter that identifies the origin of an alert occurring in the computing environment as described by Valadarsky. 
The motivation for doing so would be to allow correcting a root cause problem as described by Valadarsky.  

Regarding claims 6, 14, the Kim discloses the system wherein origin of the past alert is associated with a plurality of dimensions used to identify an event occurring in the computing environment (see section 3.2, discloses description of sample policies wherein the alert is associated with at least two dimension to identify an event, for example a problem with CPU is identified by a rule with one dimension being CPU status and other being CPU_busy_15); the plurality of dimensions comprises at least two of a region, a cluster, a rack or a node in a cloud platform (page 1, par. 4 discloses clusters); and the change in the spatial configuration setting comprises a removal, modification, or addition of one of the dimensions (section 3.3 discloses modification of one dimension such as changing the CPU threshold).

Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lingafelt et al. (US 2015/0356445 A1).

Regarding claim 22, 24, Kim discloses the method further comprising:
determining a percentage for the reduction in incident volume by comparing a number of past incidents in the past incident data to a number of simulated incidents in a simulation implemented based on the change to the configuration parameter (see table 1, on page 5, discloses comparing the percentages of true alerts and false alerts).
Kim fails to disclose but Lingafelt discloses determining that the percentage exceeds a threshold percentage (par. 0018-0021); and based on the percentage exceeding the threshold percentage, recommending the change to the configuration parameter via a graphical user interface (par. 0018-0021).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining a percentage and comparing it to a threshold as described by Lingafelt.
The motivation for doing so would be to determine the change to the configuration parameter would be a good effect or not.  

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kim merely mentions correlation of system vitals, and does use in a modeling or simulation context, where a “change to configuration parameter” that revises or adds a correlation rule to increase correlation between the past alerts” is used to “predict a reduction in incident volume.” Examiner respectfully disagrees. 
Specifically referring to section 3.3, Kim discloses that “if all true alerts happen for threshold greater than or equivalent to 95%, we can safely raise the original threshold of 90% to 95%.” In other words, a simulation as suggested by Kim is performed to determine that all true alerts happen for thresholds greater than 95% and then the change to configuration is made in response to such determination. Additionally, changing the parameter by revising the parameter from 90% to 95% increases the correlation between the alerts, for example by reducing the false alerts. Additionally, the change to the parameter is associated with a single past incident, such as CPU. As such, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466